DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/2022 was filed after the mailing date of the Notice of Allowance on 2/15/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Hayashi et al. U.S. PGPUB No. 2015/0287570 discloses (with respect to figure 11) an electro-optical system comprising: a first pre-limit aperture plate 48 comprising a first aperture configured to block peripheral charged-particles of a plurality of secondary charged-particle beams traveling in respective paths associated with a secondary optical axis (“The electrons are reflected by the sample 20, and pass again through… the aperture 48” [0150]); and a beam-limit aperture array 62 movable along the secondary optical axis (“The aperture may be configured such that the position of the aperture can be adjusted not only in the X and Y directions but also in the Z axis direction… Accordingly, reduction in the aberration of the mirror electrons and secondarily emitted electrons can be significantly effectively achieved” [0187]) and comprising a second aperture configured to trim the plurality of secondary charged-particle beams (“The secondary optical system 60 is means for guiding electrons reflected by the sample 20 to the detector 70. The secondary optical system 60 includes… a NA aperture 62” [0150]). However, Hayashi does not disclose a beam-limit aperture array comprising a plurality of apertures and which is movable along the secondary optical axis where a second aperture of the plurality of apertures is configured to further trim the plurality of secondary charged-particle beams.
Nakasuji et al. U.S. PGPUB No. 2005/0214958 discloses an electro-optical system comprising: a first pre-limit aperture plate 2-74 comprising a first aperture configured to block peripheral charged-particles of a plurality of secondary charged-particle beams traveling in respective paths associated with a secondary optical axis 2-75 (“The NA aperture 2-74 eliminates any electron beams that have been emitted at a large angle relative to the normal line of the sample 2-53” [0359]); and a beam-limit aperture array 2-58 comprising a plurality of apertures (2-58a, 2-58b, 2-58c, 2-58d), wherein a second aperture of the plurality of apertures is configured to further trim the plurality of secondary charged-particle beams (“The multi-aperture 2-58 is arranged in a position so that the 16 pieces of secondary electron beams emanating from the irradiation points on the sample 2-53 by the primary electron beams can be focused into 16 pieces of enlarged images through the magnifying lenses 2-50, 2-55 and 2-56 over respectively associated apertures of the multi-aperture 2-58” [0363]). However, Nakasuji does not disclose that the multi-aperture 2-58 is movable along the secondary optical axis.

Regarding dependent claims 2-14 and 16-18; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Regarding independent claim 15; claim 15 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881